UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 Commission File Number 000-52590 Worthington Energy, Inc. (Exact name of registrant as specified in its charter) Nevada 20-1399613 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 295 Highway 50, Suite 2, Lake Village Professional Building, Stateline, NV 89449 Mailing Address:P.O. Box 1148, Zephyr Cove, NV 89448-1148 (Address of principal executive offices) (zip code) (775) 588-5390 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer¨ Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x As of May 9, 2012, issuer had 110,222,972 outstanding shares of common stock, par value $0.001. EXPLANATORY NOTE Worthington Energy, Inc. (the “Company”) is filing this Amendment No. 1 on Form 10-Q/A (the “Amended Filing”) to its Quarterly Report on Form 10-Q for the fiscal quarter ended March 31, 2012 (the “Original Filing”) filed with the Securities and Exchange Commission (“SEC”) on May 15, 2012 to amend and restate the consolidated financial statements and related disclosures for the fiscal quarter ended March 31, 2012 as discussed in “Restatement of Financial Statements” in Note 1 to the accompanying restated consolidated financial statements. 1. Background of the Restatement On November 12, 2012, the Audit Committee of the Board of Directors of the Company, concluded, based on the recommendation of management, that the previously issued consolidated financial statements for the quarterly period ended March 31, 2012 included in the Original Filing and for the quarterly period ended June 30, 2012 should not be relied upon because the Company failed to properly record a warrant derivative liability relating to certain anti-dilution protection provisions contained in certain outstanding warrants issued in a private placement in May 2011 and consulting warrants issued in June 2011 (collectively, the “Warrants”). An explanation of the errors and their impact on the Company’s consolidated financial statements is contained in Note 1 to the consolidated financial statements contained in Item 1 of this report. The following is a brief summary of the accounting error: The Warrants contain certain anti-dilution protection rights in the event that the Company subsequently issuances securities at a price per share less than the current exercise price of the Warrants (a “Dilutive Issuance”).Upon a Dilutive Issuance, the exercise price of the Warrants is reduced to match the price per share of the securities issued in the Dilutive Issuance (a “Price Ratchet Protection”).During the quarter ended March 31, 2012, the Company issued securities that constituted a Dilutive Issuance, which triggered the Price Ratchet Protection.A derivative valuation study prepared in connection with the Original Filing provided for a corresponding increase in the number of shares of common stock issuable upon exercise of the Warrants upon a Dilutive Issuance, which was not provided for in the Warrants.As a result, the derivative liability for the Warrants was incorrect, along with the calculation of the change in fair value of the derivative liability. 2. Internal Control Considerations Management determined that there was a deficiency in its internal control over financial reporting that constitutes a material weakness, as discussed in Part I — Item 4 of the Amended Filing. A material weakness in internal control over financial reporting is defined in Section 210.1-02(4) of Regulation S-X as a deficiency, or combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the annual or interim consolidated financial statements will not be prevented or detected on a timely basisFor a discussion of management’s consideration of the Company’s disclosure controls and procedures and the material weakness identified, see Part I — Item 4 included in this Amended Filing. For the convenience of the reader, this Amended Filing sets forth the Original Filing as modified and superseded where necessary to reflect the restatement. The following items have been amended as a result of, and to reflect, the restatement: • Part I—Item 1. Consolidated Financial Statements; • Part I—Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations; and • Part I—Item 4. Controls and Procedures. In accordance with applicable SEC rules, this Amended Filing includes certifications from our Chief Executive Officer and Chief Financial Officer dated as of the date of this filing. Except for the items noted above, no other information included in the Original Filing is being amended by this Amended Filing. The Amended Filing continues to speak as of the date of the Original Filing and we have not updated the filing to reflect events occurring subsequently to the Original Filing date other than those associated with the restatement of the Company’s consolidated financial statements. Accordingly, this Amended Filing should be read in conjunction with our filings made with the SEC subsequent to the filing of the Original Filing. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets (Unaudited) 2 Condensed Consolidated Statements of Operations (Unaudited) 3 Condensed Consolidated Statement of Stockholders’ Equity(Unaudited) 4 Condensed Consolidated Statements of Cash Flows (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 34 Item 4. Controls and Procedures 34 PART II – OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 39 Item 4. Mine Safety Disclosures 39 Item 5. Other Information 39 Item 6. Exhibits 40 Signatures 41 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Worthington Energy, Inc. (formerly Paxton Energy, Inc.), has included its unaudited condensed consolidated balance sheets as of March 31, 2012, and December 31, 2011 (the end of its most recently completed fiscal year); unaudited condensed consolidated statements of operations and cash flows for the three months ended March 31, 2012 and 2011, and for the period from June 30, 2004 (date of inception) through March 31, 2012, and the unaudited condensed consolidated statement of stockholders’ equity (deficit) for the three months ended March 31, 2012, together with unaudited condensed notes thereto.In the opinion of the management of Worthington Energy, Inc., the condensed consolidated financial statements reflect all adjustments, all of which are normal recurring adjustments, necessary to fairly present the consolidated financial condition, results of operations, and cash flows of Worthington Energy, Inc., for the interim periods presented.The condensed consolidated financial statements included in this report on Form 10-Q should be read in conjunction with the audited financial statements of Worthington Energy, Inc., and the notes thereto for the year ended December 31, 2011, included in its annual report on Form 10-K. 1 WORTHINGTON ENERGY, INC. FORMERLY KNOWN AS PAXTON ENERGY, INC. (AN EXPLORATION-STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, (Restated) ASSETS Current Assets Cash and cash equivalents $ $ Receivable from attorneys' trust accounts - Prepaid expenses and other current assets Total Current Assets Property and Equipment, net of accumulated depreciation Oil and gas properties, using full cost accounting Deferred financing costs Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued liabilities Payable to Ironridge Global IV, Ltd. - Payable to Bayshore Exploration L.L.C. Payable to related parties Notes payable - Unsecured convertible promissory notes payable, net of discount Secured notes payable, net of discount Convertible debentures, net of discount Accrued registration rights penalties and interest Total Current Liabilities Long-Term Liabilities Long-term asset retirement obligation Derivative liabilities Total Long-Term Liabilities Stockholders' Equity Preferred stock, $0.001 par value; 10,000,000 shares authorized,none issued and outstanding - - Common stock, $0.001 par value; 500,000,000 shares authorized,103,056,505 and 64,699,621 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 WORTHINGTON ENERGY, INC. FORMERLY KNOWN AS PAXTON ENERGY, INC. (AN EXPLORATION-STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Period from June 30, 2004 For the Three Months Ended (Date of Inception) March 31, through March 31, 2012 (Restated) (Restated) Oil and gas revenues, net $ - $ $ Costs and Operating Expenses Lease operating expenses - Impairment loss on oil and gas properties - - Accretion of asset retirement obligations 57 86 General and administrative expense Share-based compensation Total costs and operating expenses Loss from operations ) ) ) Other income (expense) Interest income - - Change in fair value of derivative liabilities ) Gain on transfer of common stock from Bayshore Exploration, L.L.C. - - Interest expense ) ) ) Amortization of deferred financing costs ) - ) Amortization of discount on convertible debentures and notes and other debt ) ) ) Total other income (expense) Net Loss $ ) $ ) $ ) Basic and Diluted Loss Per Common Share $ ) $ ) Basic and Diluted Weighted-AverageCommon Shares Outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 3 WORTHINGTON ENERGY, INC. FORMERLY KNOWN AS PAXTON ENERGY, INC. (AN EXPLORATION-STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY For the Three Months Ended March 31, 2012 (Unaudited) (Restated) Deficit Accumulated Additional During the Total Common Stock Paid-In Exploration Stockholders' Shares Amount Capital Stage Equity Balance - December 31, 2011 $ $ $ ) $ Issuance of common stock upon conversion of notespayable and accrued interest, February 2012 to March2012, $0.0169 to $0.0322 per share - Issuance of common stock in connection with theBlack Cat Purchase and Sale Agreement, March 2012,$0.038 per share - Issuance of common stock for fees in connectionwith Ironridge settlement transaction, March 2012,$0.04 per share - Issuance of common stock to Ironridge in settlement ofliabilities, March 2012, $0.02639 per share - Share-based compensation from grant of commonstock options and issuance of common stock warrantsto officers, directors and consultants - - - Net loss - - - ) ) Balance - March 31, 2012 $ $ $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 WORTHINGTON ENERGY, INC. FORMERLY KNOWN AS PAXTON ENERGY, INC. (AN EXPLORATION-STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Period from June 30, 2004 For the Three Months Ended (Date of Inception) March 31, through March 31, 2012 (Restated) (Restated) Cash Flows From Operating Activities Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Impairment loss on oil and gas properties - - Share-based compensation for services Amortization of deferred financing costs and discount on convertible debentures and notes and other debt Gain on transfer of common stock from Bayshore Exploration, L.L.C. - - ) Accretion of asset retirement obligations 57 86 Depreciation expense Change in fair value of derivative liabilities ) ) Changes in assets and liabilities: Accounts receivable - - Prepaid expenses and other current assets ) Other assets - - ) Accounts payable and accrued liabilities Payable to related parties ) ) Accrued registration rights penalties and interest Net Cash Used In Operating Activities ) ) ) Cash Flows From Investing Activities Acquisition of oil and gas properties ) - ) Purchase of property and equipment ) - ) Net Cash Used In Investing Activities ) - ) Cash Flows From Financing Activities Proceeds from the issuance of common stock and warrants,net of registration and offering costs - Proceeds from issuance of convertible notes and other debt,and related beneficial conversion features and commonstock Proceeds from issuance of convertible debentures - - Proceeds from related parties for issuance of securedconvertible notes and other debt, and related beneficial conversion features and common stock - - Payment of deferred financing costs - - ) Payment of payable to Bayshore Exploration L.L.C. - - ) Payment of principal on notes payable to stockholder - - ) Payment of principal on note payable - - ) Net Cash Provided By Financing Activities Net Increase (Decrease) In Cash And Cash Equivalents ) Cash and Cash Equivalents At Beginning Of Period - Cash and Cash Equivalents At End Of Period $ $ $ Supplemental Cash Flow Information - Note 12 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 WORTHINGTON ENERGY, INC. FORMERLY PAXTON ENERGY, INC. (An Exploration Stage Company) Notes to Condensed Consolidated Financial Statements Note 1 - Organization and Significant Accounting Policies Organization – Paxton Energy, Inc. was organized under the laws of the State of Nevada on June 30, 2004.During August 2004, shareholder control of the Company was transferred, a new board of directors was elected and new officers were appointed.These officers and directors managed the Company until March 17, 2010, at which time, the existing members of the Company’s board of directors resigned, new members were appointed to the board of directors, and managerial control of the Company was transferred to new management.The new board of directors immediately commenced, among other things, the placement of unsecured convertible promissory notes to raise funds for working capital and held a meeting of stockholders on June 29, 2010, at which the stockholders approved 1) a 1-for-3 reverse common stock split, 2) a second reverse stock split of approximately 1 share for 2.4 shares of common stock, 3) the amendment of the Company’s certificate of incorporation to increase the Company’s authorized capital from 100 million to 500 million shares of common stock and from 5 million to 10 million shares of preferred stock, and 4) the adoption of the 2010 Stock Option Plan.On January 27, 2012, Paxton Energy, Inc. changed its name to Worthington Energy, Inc. (the “Company”). Nature of Operations – As further described in Note 2 to these condensed consolidated financial statements, the Company commenced acquiring working interests in oil and gas properties in June 2005.The Company owns oil and gas properties in the Cooke Ranch prospect in LaSalle County, Texas, where the Company is engaged primarily as a joint interest owner with Bayshore Exploration L.L.C. in the acquisition, exploration, and development of oil and gas properties and the production and sale of oil and gas. In May 2011, the Company acquired a 70% leasehold working interest, with a net revenue interest of 51.975%, in certain oil and gas leases in the Gulf of Mexico.And in March 2012, the Company acquired certain assets from Black Cat Exploration & Production LLC consisting of a 2% override interest in the Mustang Island 818-L lease, covering 14,400 acres in the Gulf of Mexico, with a 10.35% carried interest in the recently drilled I-1 well, located on the lease. The Company is considered to be in the exploration stage due to the lack of significant revenues. Restatement of Financial Statements– The Company issued warrants in a private placement in May 2011 and consulting warrants in June 2011 (collectively, the “Warrants”).Specifically, the Warrants contain certain anti-dilution protection rights in the event that the Company subsequently issues securities at a price per share less than the current exercise price of the Warrants (a “Dilutive Issuance”).Upon a Dilutive Issuance, the exercise price of the Warrants is reduced to match the price per share of the securities issued in the Dilutive Issuance (a “Price Ratchet Protection”).The exercise price of the Warrants was first reset for Price Ratchet Protection during the quarter ended March 31, 2012.In connection with the preparation and review of the condensed consolidated financial statements of the Company for the quarter ended September 30, 2012, it was determined that the derivative valuations for the quarters ended March 31, 2012 and June 30, 2012 also provided for a corresponding increase in the number of shares of common stock issuable upon exercise of the Warrants upon a Dilutive Issuance, resulting in an overstatement of the derivative valuations for those quarters.The Company has concluded that the unaudited condensed consolidated financial statements as of and for the period ended March 31, 2012 are required to be restated due to the errors in the derivative valuations during that period. Following is a summary of the effects of these adjustments on the Company’s unaudited condensed consolidated financial statements as of, and for the period ending, March 31, 2012. Consolidated Balance Sheet at March 31, 2012 As Previously Reported Adjustments As Restated Derivative liabilities $ $ ) $ Total long-term liabilities ) Deficit accumulated during the exploration stage ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity - Consolidated Statement of Operations for the Three Months Ended March 31, 2012 As Previously Reported Adjustments As Restated Change in fair value of derivative liabilities $ ) $ $ Total other income (expense) ) ) Net loss ) ) Basic and Diluted Loss Per Common Share ) ) Consolidated Statement of Operations for the Period from June 30, 2004 (Date of Inception) through March 31, 2012 As Previously Reported Adjustments As Restated Change in fair value of derivative liabilities $ ) $ $ Total other income (expense) ) ) Net loss ) ) Consolidated Statement of Cash Flows for the Three Months Ended March 31, 2012 As Previously Reported Adjustments As Restated Net loss $ ) $ $ ) Change in fair value of derivative liabilities ) ) Net cash used in operating activities ) - ) Consolidated Statement of Cash Flows for the Period from June 30, 2004 (Date of Inception) through March 31, 2012 As Previously Reported Adjustments As Restated Net loss $ ) $ $ ) Change in fair value of derivative liabilities ) ) Net cash used in operating activities ) - ) 6 Condensed Interim Consolidated Financial Statements – The accompanying unaudited condensed consolidated financial statements of Worthington Energy, Inc., have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q. Accordingly, these condensed consolidated financial statements do not include all of the information and disclosures required by generally accepted accounting principles for complete financial statements. These condensed consolidated financial statements should be read in conjunction with the Company’s annual consolidated financial statements and the notes thereto for the year ended December 31, 2011, and for the period from June 30, 2004 (date of inception) through December 31, 2011, included in the Company’s annual report on Form 10-K. In the opinion of the Company’s management, the accompanying unaudited condensed consolidated financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary to fairly present the Company’s consolidated financial position as of March 31, 2012 and its consolidated results of operations and cash flows for the three months ended March 31, 2012 and 2011, and for the period from June 30, 2004 (date of inception), through March 31, 2012. The consolidated results of operations for the three months ended March 31, 2012, may not be indicative of the results that may be expected for the year ending December 31, 2012. Business Condition – The accompanying unaudited condensed consolidated financial statements have been prepared assuming that the Company will continue as a going concern.The Company has not had significant revenue and is still considered to be in the exploration stage.The Company incurred losses of $1,076,149 for the three months ended March 31, 2012 and $6,897,552 for the year ended December 31, 2011.The Company also used cash of $350,989 and $1,083,443 in its operating activities during the three months ended March 31, 2012 and the year ended December 31, 2011, respectively.Through March 31, 2012, the Company has accumulated a deficit during the exploration stage of $20,211,425.At March 31, 2012, the Company has a working capital deficit of $5,853,559 including current liabilities of $5,881,391.These conditions raise substantial doubt about the Company’s ability to continue as a going concern. As described in Note 2 to these condensed consolidated financial statements, the Company has recently acquired certain oil and gas properties in the Gulf of Mexico and is currently seeking equity, debt, and transaction financing to fund the development of these properties, as well as evaluating other potential acquisitions and other expenditures.Additionally, as described in Note 4, the Company has entered into an arrangement to satisfy approximately $1.4 million of current liabilities through the issuance of the Company’s common stock.Management also expects that oil and gas revenue will significantly increase in the near future from the properties acquired in March 2012, providing cash to meet operating expenses.The Company will have to raise additional funds to develop its properties, to acquire additional properties in the future, and to continue operations.While the Company has been successful in acquiring financing for its acquisitions and operations in the recent past, there can be no assurance that it will be able to do so in the future.The Company is working with various possible sources of financing, but does not currently have any definitive contracts or commitments for such financings at this time.The Company’s continuation as a going concern is dependent upon its ability to obtain necessary additional funds to continue operations and to attain profitable operations. Basic and Diluted Loss per Common Share – Basic loss per common share amounts are computed by dividing net loss by the weighted-average number of shares of common stock outstanding during each period.Diluted loss per share amounts are computed assuming the issuance of common stock for potentially dilutive common stock equivalents. All outstanding stock options, warrants, stock awards, convertible promissory notes, and other obligations to be satisfied with the issuance of common stock are currently antidilutive and have been excluded from the diluted loss per share calculations.None of the options, warrants, and stock awards to acquire 48,346,952 shares of common stock; the promissory notes and debentures convertible into 177,508,735 shares of common stock; or the 43,108,152 estimated shares issuable to Ironridge under the arrangement to settle liabilities were included in the computation of diluted loss per share at March 31, 2012.None of the options and warrants to acquire 16,722,954 shares of common stock, or the promissory notes convertible into approximately 4,290,096 shares of common stock and warrants to purchase 961,949 shares of common stock were included in the computation of diluted loss per share at March 31, 2011. Fair Values of Financial Instruments – The carrying amounts reported in the condensed consolidated balance sheets for receivable from attorneys’ trust accounts, accounts payable, payable to Ironridge Global IV, Ltd., payable to Bayshore Exploration L.L.C., and payable to related parties approximate fair value because of the immediate or short-term maturity of these financial instruments.The carrying amounts reported for notes payable, unsecured convertible promissory notes payable, secured notes payable, and convertible debentures approximate fair value because the underlying instruments are at interest rates which approximate current market rates.The fair value of derivative liabilities are estimated based on the method disclosed in Note 9 to these condensed consolidated financial statements. 7 Recently Issued Accounting Statements – In 2011, the Financial Accounting Standards Board ("FASB") issued new accounting guidance that amended some fair value measurement principles and disclosure requirements. The new guidance states that the concepts of highest and best use and valuation premise are only relevant when measuring the fair value of nonfinancial assets and prohibits the grouping of financial instruments for purposes of determining their fair values when the unit of account is specified in other guidance. The Company adopted this accounting standard on its effective date of January 1, 2012.The adoption of this standard did not have a significant impact on the Company’s financial position or results of operations. In 2011, the FASB issued new disclosure guidance related to the presentation of the Statement of Comprehensive Income. This guidance eliminated the option to report other comprehensive income and its components in the statement of changes in equity. The Company adopted this accounting standard on its effective date of January 1, 2012.The adoption of this standard did not have any impact on the Company’s financial position or results of operations. In 2011, the FASB issued new accounting guidance that simplifies goodwill impairment tests. The new guidance states that a "qualitative" assessment may be performed to determine whether further impairment testing is necessary. The Company adopted this accounting standard on its effective date of January 1, 2012.The adoption of this standard did not have a significant impact on the Company’s financial position or results of operations. Note 2 - Oil and Gas Acquisition Agreements and Operations Black Cat Purchase and Sale Agreement On March 5, 2012, the Company entered into a First Amendment to Purchase and Sale Agreement with Black Cat Exploration & Production LLC (“Black Cat”), which amended the Purchase and Sale Agreement for Oil & Gas Properties and Related Assets entered into between the Company and Black Cat on November 14, 2011 (the “Black Cat Agreement”).As amended, the Black Cat Agreement provides for Black Cat to sell the Company all rights, title and interest that Black Cat owns in certain wells in the Gulf of Mexico in exchange for $175,000, a junior promissory note in the amount of $1,075,000, of which $100,000 is due on May 31, 2012 and the balance payable on the later date of (i) June 25, 2012 or (ii) 30 days after production commences from the Mustang Island Well, and the issuance of 45 million shares of the Company’s common stock. On March 9, 2012, the Company acquired certain assets from Black Cat pursuant to the Black Cat Agreement, as amended.The Company acquired a 2% override interest in the Mustang Island 818-L lease, covering 14,400 acres in the Gulf of Mexico, with a 10.35% carried interest in the recently drilled I-1 well, located on the lease. The Company paid $175,000 in cash, issued a note for $1,075,000 and agreed to issue 45 million shares of common stock, of which 22.5 million shares were issued to Black Cat at the time of closing and the remaining 22.5 million shares will be issued when the well commences production.The leasehold interest has been capitalized in the amount of $2,126,642, representing $1,250,000 in cash and promissory note, $855,000 for the common stock based on a closing price of $0.038 per share on the closing date, and $21,642 in acquisition costs.No drilling or production has commenced as of March 31, 2012. 8 Montecito Asset Sale Agreement On May 6, 2011, the Company completed its acquisition of certain assets pursuant to an Asset Sale Agreement (the Montecito Agreement) with Montecito Offshore, L.L.C. (Montecito).The assets consist of certain oil and gas leases located in the Vermillion 179 tract, which is in the shallow waters of the Gulf of Mexico offshore from Louisiana.Pursuant to the terms of the Montecito Agreement, as amended, Montecito agreed to sell the Company a 70% leasehold working interest, with a net revenue interest of 51.975%, of certain oil and gas leases owned by Montecito, for $1,500,000 in cash, a subordinated promissory note in the amount of $500,000, and 15 million shares of common stock.The leasehold interest has been capitalized in the amount of $5,698,563, representing $2,000,000 in cash and promissory note, $3,675,000 for the common stock based on a closing price of $0.245 per share on the closing date, and $23,563 in acquisition costs.No drilling or production has commenced as of March 31, 2012. In December 2011, Montecito filed a lawsuit in the Civil District Court for the Parish of Orleans of the State of Louisiana against the Company by filing a Petition to Rescind Sale.In this action, Montecito is seeking to rescind the asset sale transaction, whereby Montecito sold to the Company interests in certain oil and gas leases, as described in the previous paragraph.The Company has filed a motion to dismiss the case on the grounds that Montecito’s petition states no cause of action for contractual rescission of the asset sale transaction. The Company intends to vigorously defend itself against the lawsuit. Texas Oil and Gas Operations Commencing in the year ended December 31, 2005 and continuing into the year ended December 31, 2009, the Company participated in oil and gas exploration and development activities in Texas, principally with Bayshore in La Salle County, Texas.During 2005, the Company acquired from Bayshore a 31.75% working interest (23.8125% net revenue interest) in the Cooke Ranch prospect, consisting of approximately 8,883 acres.During 2006, the Company entered into an agreement with Bayshore to acquire a 50% working interest in approximately 3,200 acres of oil and gas leases and oil and gas lease options located in La Salle County, Texas, for the purpose of oil and gas exploration and production.The Company was also granted an option to increase its working interest in the leases to 75% within 90 days of the date of the agreement, on the same terms and conditions.On June 13, 2006, the Company exercised its option to increase its working interest to 75% (56.25% net revenue interest). To date, the Company has acquired a 75% working interest in approximately 2,268 acres.Additionally during 2006, the Company entered into a Joint Exploration Agreement with Bayshore covering the 8,883 acres of the Cooke Ranch prospect. The Exploration Agreement provides for the Company and Bayshore to join together for the purpose of drilling exploratory wells and performing studies of the Cooke Ranch prospect acreage and acquiring additional prospective oil and gas properties on which to explore for, develop, and produce oil and gas.During 2008, Bayshore entered into a lease of 220 acres in LaSalle County, Texas within the area of mutual interest covered by the exploration agreement.The Company exercised its right to purchase its proportionate share (31.75%) of that lease and paid Bayshore for the Company’s share of the lease bonus and related expenses.In connection with that new lease, the Company entered into a participation in a farm out whereby the Company retained approximately a 4% fully carried working interest in the Cartwright No. 3 well drilled on the new lease by third parties. During the period of time commencing with the year ended December 31, 2005 and continuing into the year ended December 31, 2009, the Company participated with Bayshore in the drilling of ten wells.Three of these wells were determined to be dry and were plugged and abandoned.The Company has sold all or part of its interests in two wells to Bayshore in order to reduce its indebtedness to Bayshore.At March 31, 2012, the Company has remaining interests in six wells in Texas with working interests ranging from 4.0% to 31.75%.At March 31, 2012, given that the Company is still considered to be in the exploration stage, a determination has not been made about the extent of oil reserves that should be classified as proved reserves.Consequently, the oil and gas properties have not been subjected to amortization of the full cost pool. Each year, the Company has evaluated whether oil and gas properties are impaired.During 2006, 2008, and 2009, the Company determined that capitalized costs for wells drilled, for leasehold interest, and other related costs were in excess of the present value of estimated future cash flows from those properties.As a result, the Company recognized impairment losses in the total amount of $3,847,192 during those years, including reducing the carrying value of wells drilled to zero.During the years ended December 31, 2011 and 2010, management of the Company has performed evaluations of its oil and gas properties.Management has also considered the market value of its nonproducing properties and concluded that there has been no impairment of the carrying value of these properties at either December 31, 2011 or 2010. 9 At March 31, 2012 and December 31, 2011, oil and gas properties, net of impairment losses recognized, consist of the following: March 31, December 31, Leasehold interest costs - Vermillion 179 $ $ Leasehold interest costs - Mustang Island - Leasehold interest costs - Texas Exploration agreement cost - Texas Geological and geophysical costs - Texas Wells - Texas - - $ $ Note 3 - Accrued Liabilities Accrued liabilities consisted of the following at March 31, 2012 and December 31, 2011: March 31, December 31, Accrued salaries $ $ Accrued payroll taxes Accrued director fees Accrued interest Other accrued expenses Total accrued liabilities $ $ As more fully described in Note 4 to these condensed consolidated financial statements, certain creditors of the Company sold their receivables to Ironridge Global IV, Ltd.Included in the amounts sold were accrued compensation of $392,142 and accrued interest of $86,312. Note 4 – Payable to Ironridge Global IV, Ltd. In March 2012, Ironridge Global IV, Ltd. (“Ironridge”) filed a complaint against the Company for the payment of $1,388,407 in outstanding accounts payable, accrued compensation, accrued interest, and notes payable of the Company (the “Claim Amount”) that Ironridge had purchased from various creditors of the Company.The lawsuit was filed in the Superior Court of the State of California for the County of Los Angeles Central District, and the case is Ironridge Global IV, Ltd. v. Worthington Energy, Inc., Case No. BC 480184.On March 22, 2012, the court approved an Order for Approval of Stipulation for Settlement of Claims (the "Order"). The Order provided for the immediate issuance by the Company of 10,150,000 shares of common stock (the “Initial Shares”) to Ironridge towards settlement of the Claim Amount.The Order also provides for an adjustment in the total number of shares which may be issuable to Ironridge based on a calculation period for the transaction, defined as that number of consecutive trading days following the date on which the Initial Shares were issued (the "Issuance Date") required for the aggregate trading volume of the common stock, as reported by Bloomberg LP, to exceed $4.2 million (the "Calculation Period"). Pursuant to the Order, Ironridge will retain 1,000,000 shares of the Company's common stock as a fee, plus that number of shares (the "Final Amount") with an aggregate value equal to (a) the sum of the Claim Amount plus reasonable attorney fees through the end of the Calculation Period, (b) divided by 70% of the following: the volume weighted average price ("VWAP") of the Common Stock over the length of the Calculation Period, as reported by Bloomberg, not to exceed the arithmetic average of the individual daily VWAPs of any five trading days during the Calculation Period. 10 Pursuant to the Order, for every 4.2 million shares of the Company's common stock that trade during the Calculation Period, or if at any time during the Calculation Period a daily VWAP is below 90% of the closing price on the day before the Issuance Date, the Company will immediately issue additional shares (each, an "Additional Issuance"), subject to the limitation in the paragraph below. At the end of the Calculation Period, (a) if the sum of the Initial Shares and any Additional Issuance is less than the Final Amount, the Company shall immediately issue additional shares to Ironridge, up to the Final Amount, and (b) if the sum of the Initial Shares and any Additional Issuance is greater than the Final Amount, Ironridge shall promptly return any remaining shares to the Company and its transfer agent for cancellation. However, the Order provides that under no circumstances shall the Company issue to Ironridge a number of shares of common stock in connection with the settlement of claims which, when aggregated with all shares of common stock then owned or beneficially owned or controlled by Ironridge and its affiliates, at any one time exceed 9.99% of the total number of shares of common stock of the Company then issued and outstanding. The initial issuance of 10,150,000 has been accounted for as 1) the issuance of 1,000,000 shares for fees in connection with the settlement transaction and 2) the issuance of 9,150,000 shares in settlement of liabilities acquired by Ironridge.The fee shares were valued at the closing price of the Company’s common stock of $0.04 per share on March 22, 2012, or $40,000, and recorded as share-based compensation for services.Based on the average VWAP for the period from the date of the Initial Issuance through March 31, 2012, this settlement transaction with Ironridge would require the ultimate issuance of an estimated 52,260,351 shares of common stock.However, as discussed above, the actual number of shares of common stock that will be issued will depend of the average VWAP for the entire Calculation Period.The Company has accounted for the issuance of 9,150,000 shares of common stock as settlement of a proportional amount of the Claim Amount, or an estimated $241,469 of liabilities.The remaining liability to Ironridge as of March 31, 2012 is recorded on the condensed consolidated balance sheet in the amount of $1,137,141. Note 5 - Notes Payable On September 3, 2008, the Company issued $225,000 of secured promissory notes to four individuals who were unaffiliated with the Company and $75,000 of secured promissory notes to two individuals who were related parties at the time.All of these promissory notes accrued interest at 12% per annum, with interest payable monthly.The promissory notes were originally due September 1, 2009 and were secured by all of the assets of the Company.With the change in management control in March 2010, accrued interest on these notes was paid through January 31, 2010 and the due dates of the promissory notes were extended to August 31, 2010.The notes came due on August 31, 2010 and were not paid.Both the non-payment of interest and the Company’s failure to repay the notes when they matured constitute events of default under the notes.Upon the occurrence of an event of default, the note holders have the right to exercise their rights under the security agreement associated with the notes.These rights include, among other things, the right to foreclose on the collateral if necessary.On or about November 2, 2011, the note holders filed a lawsuit in the First Judicial District Court of the State of Nevada in and for Carson City.The plaintiffs were seeking a judgment for the payment of the outstanding notes and for immediate possession and/or sale of assets of the Company that were pledged pursuant to a security agreement, plus costs and attorney fees.In March 2012, the plaintiffs sold their claims against the Company to Ironridge.As further explained Note 4 to these condensed consolidated financial statements, in March 2012 the Company and Ironridge entered into a stipulation to settle this and other claims acquired by Ironridge through the issuance of the Company’s common stock to Ironridge.As a result of these transactions, the Company expects that the plaintiffs will dismiss the lawsuit. 11 Between July 9, 2009 and December 31, 2009, the Company’s two former officers and directors loaned the Company a total of $30,000 to provide working capital for the immediate needs of the Company.These notes accrued interest at 12%, were not collateralized, and were originally due December 30, 2009.With the change in management control in March 2010, accrued interest on these notes was paid through January 31, 2010 and the due dates of the promissory notes were extended to August 31, 2010.The notes came due on August 31, 2010 and were not paid.Both the non-payment of interest and the Company’s failure to repay the notes when they matured constitute events of default under the notes.These note holders are among the plaintiffs who filed a lawsuit, as discussed in the previous paragraph, seeking a judgment for the payment of the outstanding notes. In March 2012, these plaintiffs also sold their claims against the Company to Ironridge. To provide working capital to the Company, four parties advanced the Company $115,000 between March 28, 2011 and April 6, 2011.As consideration for their advances, the Company issued warrants to these parties to acquire 115,000 shares of the Company’s common stock.The warrants were originally exercisable for a period of five years at an exercise price of $0.30 per share.The warrants containprice ratchet anti-dilution protection.The Company has determined that this anti-dilution reset provision of the warrants is subject to derivative liability treatment and is required to be accounted for at its fair value.Upon issuance, the Company determined the fair value of the warrants was $6,509 and recorded a corresponding discount to the liability for the advances.During the three months ended March 31, 2012, the conversion of certain unsecured convertible promissory notes and related issuance of common stock triggered the reset of the exercise price of these warrants pursuant to the price ratchet anti-dilution protection provisions of these agreements.As of March 9, 2012, the reset exercise price of the warrants is $0.0169 per share based on the lowest of the conversion prices.As further explained in Note 13, the exercise price of these warrants has been further adjusted subsequent to March 31, 2012 pursuant to the price ratchet anti-dilution protection provisions.Of the amounts advanced, $100,000 was satisfied through the issuance of convertible debentures and warrants, as disclosed in Note 8.The remaining $15,000 was to be repaid out of the first closing of the convertible debenture financing.However, the advance was not repaid out of the first closing of that financing.The advance accrued interest at the rate of 10% per annum.In March 2012, this liability was sold to Ironridge. A summary of notes payable at March 31, 2012 and December 31, 2011 is as follows: March 31, December 31, 2008 secured promissory notes to six individuals $
